           Case 1:20-cr-00160-MKV Document 422 Filed 07/23/21 Page 1 of 2


                                                                         USDC SDNY
                                                                         DOCUMENT
UN ITED STAT E DISTRl CT COURT                                           ELECTRONICALLY FILED
SOUT HERN DIS TRlCT OF NEW YORK                                          DOC #:
                                                                         DATE FILED: 7/23/21
UNITED STATES OF AMER ICA
                                                                   WAIVER OF RIGHT TO BE
                            -\1 -                                  PRESENT AT ARRAIGNMENT
                                                                   AND GUILTY PLEA

MICHAEL K EGLEY . JR.                                              20 CR 160 (MKV)

        I have been provided a copy of the Superseding Info rmati on containing the charge against

me and have reviewed it with my atto rneys, Scott C. Cox and Mi chael R. Mazzoli. 1 understand

that I have a ri ght to appear before the j udge, in person. in a courtroom in the Southern Di stri ct of

New York to confi rm that I have received and reviewed the Supersed ing Informati on; to have the

Supersedin g Information read aloud to me if I wish; and to enter a plea of guil ty before the court

pursuant   [0   a plea agreement I have entered into w ith the United States. A fter cons ultation \\lith

my attorneys, I wish to plead gui lty pursuant to the above-referenced plea agreement. By signing

thi s document. I wish to adv ise the court of the following: [ w illingly give up my right to appear

in person, in a courtroom in the Southern Di stri ct orNew York to advise the court that:

                   I)      I have received and reviewed a copy of the Supersed in g Informat ion with
                           my attorneys.
                   2)      I do not need the co urt to read the Superseding In formation aloud to me.
                   3)      I w ill plead guilty to the one count against me in the Superseding
                           Intormatio n pursuant to a pl ea agreement I have entered into w ith the
                           Un ited States .

        I rurther understand that I have a right to be present at all conferences concerning this

supersed ing information that are held by the court in the Southem Di strict of New York unless

the conference invo lves on ly a quest ion of law. I understand that at these conferences the judge

may, among other things. I) set a schedule for the case incl uding the date at which a fin a l

sentencing will be held . I have di sc ussed the se issues with Illy attorneys and desire to wa ive 111y
         Case 1:20-cr-00160-MKV Document 422 Filed 07/23/21 Page 2 of 2




right to be prese nt at any proceed ing ill this matter other than m)' tinal sentencing. By signin g

this docume nt. j wish to ad vise the court that I willin gly give up my ri ght to be present at the

arraignment and gu ilty plea in Ill y case for the pc ri od of ti me in whi ch access to the courthouse

has been restricted on accou nt of the COV ID-1 9 pandemic. I request that my attorneys, Scott C.

Cox and Michael R. rVlazzol i. and I be perm itted to part icipate at the proceed ing via




                     P f!¥
videoconfe rence.

Date:   7/16/2021


        Signature of Defendant
        Michael Kegley, .lr.

          Michael D. Keg ley Jr.
        Printed name


        I here by aftirm that r am aware of my ob li gati on to discuss with my cl ient the charges

contained in the Superseding In for mation. my client's righ t to atte nd and participate in the

criminal proceed ings encompassed by thi s wa iver, and thi s wa iver fo rm. r affirm that Mr. Kegley

knowingl y and voluntaril y consents to pmticipat ing in the proceed ings via videoco nference

        Date:    7-//"- ).../


                Slo ' ure of Defense Counse l
                Scott C. COX

                .Sc1 .. +t- ~ . CD~
                Printed naille

Accepted :
                Hon. Mary Kay Vyckocil

                        7/23/21
                Date: _______   _


                                                   -2-
